Citation Nr: 1014596	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  09-16 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim for entitlement to service 
connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel






INTRODUCTION

The Veteran had recognized guerilla and Regular Philippine 
Army service from April 1945 to June 1946.  He was not 
service connected for any conditions during his lifetime.  He 
died in January 1947.  The appellant is his surviving spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2008 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, in which the RO 
declined to reopen the previously denied claim for service 
connection for the cause of the Veteran's death.

The issue of whether new and material evidence has been 
submitted to reopen the previously denied claim for 
nonservice-connected death pension benefits has been raised 
by the record but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  The appellant is also alleging 
clear and unmistakable error (CUE) with a previous Board or 
RO decision.  The issue of CUE has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over these issues, and they 
are referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  In a January 2005 rating decision, the RO declined to 
reopen the previously denied claim for service connection for 
the cause of the Veteran's death.  The appellant was notified 
of that decision in the same month, but she did not appeal it 
and it is now final.

2.  The additional evidence received since the January 2005 
rating decision is either cumulative and redundant or 
irrelevant and does not, by itself or in conjunction with 
evidence previously assembled, relate to an unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the January 2005 rating decision is 
neither new nor material, and the claim for service 
connection for the cause of the Veteran's death is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A.  
§ 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

With regard to claims to reopen based on new and material 
evidence, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2008.  

The notification letter substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate 
the underlying claim of service connection for the cause of 
the veteran's death, and for the claim to reopen based on the 
submission of new and material evidence.  The notification 
also identified the relative duties of VA and the claimant to 
obtain evidence.

In addition, the appellant was provided notification of why 
the underlying service connection claim was denied, as well 
as what type of evidence constituted new and material 
evidence in this case.  Thus, the appellant was aware of the 
basis for the denial of the underlying cause of death claim 
and was also aware that she needed to provide new and 
material evidence to reopen the previously denied claim.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

Although the initial notification did not advise the 
appellant of the laws regarding degrees of disability or 
effective dates for any grant of service connection, no new 
disability rating or effective date for award of benefits 
will be assigned as the claim of service connection for the 
cause of the Veteran's death is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the claim file, and 
the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.  In any event, the 
appellant has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); see also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).

II. New and Material Evidence

In January 2005, the RO declined to reopen the previously 
denied claim for service connection for the cause of the 
Veteran's death.  The RO gave notice of the rating decision 
in the same month.  The appellant did not file a notice of 
disagreement and the January 2005 rating decision became 
final.

In September 2008, the RO again declined to reopen the 
previously denied claim for service connection for the cause 
of the Veteran's death.  The rating decision referenced a 
February 1952 rating decision that denied the appellant's 
claim, as well as subsequent rating decisions that declined 
her attempts to reopen the claim.  The rating decision also 
referenced a previous Board decision, dated in January 1997.  
This Board decision affirmed a September 1995 letter denial 
that declined to reopen the claim for service connection of 
the Veteran's death.  The Board held that there was no 
evidence linking the cause of death to the Veteran's active 
service.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers.  
"Material" evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence submitted since the January 2005 rating decision 
consists of the appellant's statements, service department 
records concerning the Veteran's life insurance policy, and 
service department records showing that the Veteran died in 
January 1947 of internal hemorrhage from gunshot wounds to 
the chest sustained in the line of duty while serving with 
the Republic of the Philippines 34th Military Police, some 
six months after his service with the Armed Forces of the 
United States ended in June 1946.

The documents concerning the circumstances of the Veteran's 
death are not new evidence because they were previously 
considered by the RO.  Similarly, the appellant's statements 
are duplicative of her previous statements, and are likewise 
not new.  While the documents concerning the Veteran's life 
insurance have not been previously considered and are thus 
new evidence, this evidence is not pertinent to the cause of 
the Veteran's death. 

The appellant contends that the cause of the Veteran's death 
was incurred in service.  She essentially claims that he died 
during a presumptive period following separation that 
requires that his cause of death be service connected.  
However, the condition identified on the death certificate as 
causing the Veteran's death - internal hemorrhage - is not 
among any of the presumptive conditions provided at 38 C.F.R. 
§ 3.309.  Furthermore, the appellant stated in her October 
2008 Notice of Disagreement that the Veteran died one year 
after his discharge.  This argument is unpersuasive and, 
absent medical evidence that the Veteran died of a 
presumptive condition listed in 38 C.F.R. § 3.309, the 
appellant's arguments in and of themselves are insufficient 
to reopen the claim.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The appellant is competent to give evidence about what she 
experienced or observed.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  As a layperson, however, she is not 
competent to render a diagnosis or an opinion as to the cause 
of the Veteran's death because she does not have the 
requisite medical expertise.  See Espiritu, supra.

The medical and lay evidence submitted since the January 2005 
decision is cumulative and duplicative of that evidence of 
record at the time of the previous January 2005 decision or 
irrelevant to the appellant's claim.  New and material 
evidence has not been received to reopen the previously 
denied claim for service connection for the cause of the 
Veteran's death; the benefit of the doubt doctrine does not 
apply; and reopening the claim is not warranted.


ORDER

The application to reopen the previously denied claim for 
service connection for the cause of the Veteran's death is 
denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


